 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6375 
 
AN ACT 
To authorize certain Department of Veterans Affairs major medical facility projects, to amend title 38, United States Code, to extend certain authorities of the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the VA Major Construction Authorization and Expiring Authorities Extension Act of 2012. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Sec. 3. Scoring of budgetary effects. 
Title I—Construction authorizations 
Sec. 101. Authorization of fiscal year 2013 major medical facility projects. 
Sec. 102. Authorization of major medical facility project in Miami, Florida. 
Sec. 103. Authorization of appropriations. 
Title II—Extensions of certain expiring authorities 
Sec. 201. Extension of authority to calculate the net value of real property securing a defaulted loan for purposes of liquidation. 
Sec. 202. Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the Philippines. 
Sec. 203. Extension of authority to provide treatment, rehabilitation, and certain other services for seriously mentally ill and homeless veterans. 
Sec. 204. Extension of authority to provide expanded services to homeless veterans. 
Sec. 205. Extension of authority to provide housing assistance for homeless veterans. 
Sec. 206. Extension of authority for the Advisory Committee on Homeless Veterans. 
Sec. 207. Extension of authority for the performance of medical disability examinations by contract physicians.  
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 
3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
IConstruction authorizations 
101.Authorization of fiscal year 2013 major medical facility projectsThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2013 in the amount specified for each project: 
(1)Construction of a mental health building at the Department of Veterans Affairs Medical Center, Seattle, Washington, in an amount not to exceed $222,000,000. 
(2)Construction of a spinal cord injury center at the Department of Veterans Affairs Medical Center, Dallas, Texas, in an amount not to exceed $155,200,000. 
102.Authorization of major medical facility project in Miami, Florida 
(a)In generalThe Secretary of Veterans Affairs may carry out the major medical facility project described in subsection (b) in an amount not to exceed a total of $41,000,000. 
(b)Project describedThe major medical facility project described in this subsection is the renovation of the surgical suite and operating rooms at the Department of Veterans Affairs Medical Center, Miami, Florida. 
103.Authorization of appropriations 
(a)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2013 or the year in which funds are appropriated for the Construction, Major Projects, account $377,200,000 for the projects authorized in section 101. 
(b)LimitationIn addition to any limitations under section 8104 of title 38, United States Code, or other provision of law that apply to the projects authorized in section 101 and 102, such projects may only be carried out using— 
(1)funds appropriated for fiscal year 2013 pursuant to the authorization of appropriations in subsection (a) of this section; 
(2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2013 that remain available for obligation; 
(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2013 that remain available for obligation; 
(4)funds appropriated for Construction, Major Projects, for fiscal year 2013 for a category of activity not specific to a project; 
(5)funds appropriated for Construction, Major Projects, for a fiscal year before 2013 for a category of activity not specific to a project; and 
(6)funds appropriated for Construction, Major Projects, for a fiscal year after 2013 for a category of activity not specific to a project. 
IIExtensions of certain expiring authorities 
201.Extension of authority to calculate the net value of real property securing a defaulted loan for purposes of liquidationSection 3732(c)(11) is amended by striking October 1, 2012 and inserting October 1, 2013. 
202.Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) is amended by striking December 31, 2012 and inserting December 31, 2013. Such section 315 shall be carried out as amended by this section notwithstanding the date described in section 151 of the Continuing Appropriations Resolution, 2013. 
203.Extension of authority to provide treatment, rehabilitation, and certain other services for seriously mentally ill and homeless veteransSection 2031(b) is amended by striking December 31, 2012 and inserting December 31, 2013. 
204.Extension of authority to provide expanded services to homeless veteransSection 2033(d) is amended by striking December 31, 2012 and inserting December 31, 2013. 
205.Extension of authority to provide housing assistance for homeless veteransSection 2041(c) is amended by striking December 31, 2012 and inserting December 31, 2013. 
206.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking December 31, 2012 and inserting December 31, 2013. 
207.Extension of authority for the performance of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2012 and inserting December 31, 2013. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
